DISMISS; Opinion Filed February 5, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01301-CV

                             LARRY SPENCER, Appellant
                                       V.
                        ELEGANT INVESTMENT GROUP, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04860-E

                             MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 13, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 13, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated December 1, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to
do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

141301F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LARRY SPENCER, Appellant                           On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-14-01301-CV         V.                      Trial Court Cause No. CC-14-04860-E.
                                                   Opinion delivered by Justice Stoddart.
ELEGANT INVESTMENT GROUP,                          Justices Lang and Schenck participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee ELEGANT INVESTMENT GROUP recover its costs of
this appeal from appellant LARRY SPENCER.


Judgment entered this 5th day of February, 2015.




                                             –3–